J-S35015-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

BILL MARTIN MILINSKI

                            Appellant                No. 2240 EDA 2014


             Appeal from the Judgment of Sentence June 30, 2014
                In the Court of Common Pleas of Monroe County
              Criminal Division at No(s): CP-45-CR-0001044-2013


BEFORE: MUNDY, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY MUNDY, J.:                               FILED JUNE 05, 2015

        Appellant, Bill Martin Milinksi, appeals from the June 30, 2014,

aggregate judgment of sentence of 42 to 84 months’ imprisonment, imposed

after he was found guilty of one count each of possession of a firearm

prohibited, terroristic threats, and harassment.1     After careful review, we

affirm.

        Appellant raises two issues on appeal. First, Appellant argues that the

trial court erred when it denied his motion to suppress certain statements

made by him to police without the benefit of his Miranda2 rights.

____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 6105(a)(1), 2706(a)(1), and 2709(a)(4), respectively.
2
    Miranda v. Arizona, 384 U.S. 436 (1966).
J-S35015-15


Appellant’s Brief at 9-11. In his second issue, Appellant avers that the trial

court erred in not granting his pre-trial motion for habeas corpus relief. Id.

at 11-14. Both of these claims were raised in Appellant’s omnibus pre-trial

motion, which the trial court disposed of on January 21, 2014.             See

generally Trial Court Opinion and Order, 1/21/14, at 1.

       However, the trial court’s order states that Appellant’s omnibus pre-

trial motion was dismissed as untimely pursuant to Pennsylvania Rule of

Criminal Procedure 579(A).           Id. at 12; see also Pa.R.Crim.P. 579(A)

(stating, “omnibus pretrial motion for relief shall be filed and served within

30 days after arraignment, unless opportunity therefor did not exist, or the

defendant or defense attorney, or the attorney for the Commonwealth, was

not aware of the grounds for the motion, or unless the time for filing has

been extended by the court for cause shown[]”).          Appellant’s brief only

addresses the merits of the suppression and habeas motions, not the trial

court’s conclusion as to their untimeliness. See generally Appellant’s Brief

at 9-14. As Appellant does not argue the trial court erred in concluding his

omnibus pre-trial motion was untimely, he is not entitled to relief.3


____________________________________________
3
 We further note that our Supreme Court has held that after a defendant
has been convicted, any issue concerning a trial court’s denial of a pre-trial
habeas motion is moot. Commonwealth v. Lee, 662 A.2d 645, 650 (Pa.
1995).

     In addition, even if we were to construe Appellant’s habeas argument
as one challenging the sufficiency of the evidence, Appellant did not raise a
(Footnote Continued Next Page)


                                           -2-
J-S35015-15


      Based on the foregoing, we conclude both of Appellant’s issues on

appeal are either waived or moot.                Accordingly, the trial court’s June 30,

2014 judgment of sentence is affirmed.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/5/2015




                       _______________________
(Footnote Continued)

sufficiency issue in his concise statement of errors complained of on appeal
pursuant to Pennsylvania Rule of Appellate Procedure 1925(b). Therefore,
such an argument would be waived. See generally Commonwealth v.
Hill, 16 A.3d 484, 494 (Pa. 2011); Pa.R.A.P. 1925(b)(4)(vii).



                                            -3-